Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Predicated on an indication of allowable subject matter in claim 14, claim 1 has been amended such that all of the limitations of original claims 1 and 14 are together disclosed with the additional caveat that Applicant has addressed the concern raised in the prior Office communication that original claim 14 had omitted a step of causing the expandable powder to be expanded.
	The concept of incorporating thermally-expandable product into an adhesive in order to facilitate its removal at a moment of the practitioner’s choosing is known.  See, for instance, U.S Patent Application Publication Nos. 2005/0016675, 2014/0044957, and 2009/0181250.  The Nitto Denko company seems to have been particularly active in the development of tapes that are removeable by this mechanism.  Shintani, U.S. Patent Application Publication No. 2008/0057216 is one of at least several commonly-assigned documents directed to the manufacture of tapes that include a pressure sensitive adhesive layer containing thermally-expandable particles [0042-0044].
	However, the Examiner was not able to locate an instance wherein a thermally-expandable microcapsule-containing, hydrosilylation-curable polysiloxane adhesive was coated directly onto an electronic device, or precursor thereof, and cured followed by a subsequent removal step of the adhesive layer by heating it to promote expansion of said microcapsules.  Instead, references were encountered where multilayer tape constructs comprising a similarly-constituted layer were used to support a silicon wafer by bonding it to a support film prior to carrying out grinding/dicing operations. See, for instance, Arimatsu et al., U.S. Patent Application Publication No. 2008/0160293.  The tapes summarized therein comprise in some embodiments a silicone PSA layer containing thermally-expanded particles [0041,0049].  There is no indication of the makeup of the silicone PSA but other documents, such as Kuroda et al., U.S. Patent Application Publication No. 2011/0136321 teach the employment of hydrosilylation-curable polysiloxane adhesives used in the same capacity thus the selection of a silicone composition containing claimed components (A) and (B) would have been obvious.  Unlike the method defined by the claim though, the polysiloxane-based adhesive composition is not applied directly to the electronic article intermediate but, rather, constitutes a layer of a pre-formed multi-layered tape.
	Nagatsu, cited previously, suffers from the same shortcoming.  That is, the document does not contemplate the direct addition of the expandable particle-containing adhesive to the circuit board followed by curing.  Instead, a tape is made by application of the adhesive composition to a typical backing material and heat-promoted expansion occurs prior to placing the tape onto an edge portion of a printed circuit board
	The art cited during this prosecution is regarded as the most germane available.  Inasmuch as it fails to even render obvious the instant invention as now disclosed, claims 1-9 and 15-17 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


July 22, 2022

/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765